 In the Matter of NORTHAMPTON TEXTILE COMPANYandTEXTILE.WORKERS UNION OF AMERICA, AFFILIATED WITH THE C. I. O.Case No. C-1730.-Decided December 3, 1940Jurisdiction:upholstery fabric manufacturing industry.Settlement:stipulation-providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Samuel G. ZackandMr. Geoffrey J. Cunniff,for the Board.Mr. Humbert B. Powell,of Philadelphia, Pa., for the respondent.Mr. Sol Stetin,of Camden, N. J., for the Union.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile WorkersUnion of America, affiliated with the Congress of Industrial Organ-izations, herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the FourthRegion (Philadelphia, Pennsylvania), issued its complaint datedOctober 18, 1940, against Northampton Textile Company, Townshipof Mount Holly, New Jersey, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section 8(1), (2), and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act. Copies of the com-plaint, accompanied by a notice of hearing, were duly served uponthe respondent, upon the Union, and upon Independent UpholsteryWorkers Association, herein called the Association.Concerning the unfair labor practices, the complaint alleged insubstance (1) that the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act in that it urged membership in the Association,threatened to close its Mount Holly plant if the Union succeeded inits organization efforts, and disparaged and criticised the Union,28 N. L.R. B., No. 49.286 NORTHAMPTON TEXTILE COMPANY287its purposes and leaders; (2) that the respondent, its officers, agents,superintendents, assistant superintendents, foremen, and assistantforemen, during and since April and May 1938, committed, author-ized, instigated, and acquiesced in the following acts and conduct :,(a)solicitation ofmembership in the Association throughout itsMount Holly plant; (b) circulation of a petition throughout itsMount Holly plant on behalf of the Association; (c) removal ofFrank Magrann from his position as president of the Association inorder that the Association might be more responsive to the wishesof the respondent; (d) creation of the Association for the ex-press purpose of impeding or preventing the Union from organiz-ing its Mount Holly plant; (e) the use of the respondent's timeclock by the Association for the posting of notices of its meetings;(f) in numerous other ways and by other acts, the respondent domi-nated-and interfered with, and contributed financial and other supportto the Association, and by thus causing to be organized, dominating andinterfering with the formation and admini§tration of the Association,the respondent engaged in and is now engaging in unfair labor prac-ticeswithin the meaning of Section 8 (1) and (2) of the Act; (3)that the respondent, by terminating the employment of William Deakinand Frank Magrann because of their membership and activities in theUnion, and by refusing to reinstate Deakin, and ref using to reinstateMagrann until December 26, 1939, discriminated in regard to the hireand tenure of employment of its employees in order to discourage mem-bership in the Union, thereby engaging in unfair labor practices withinthe meaning of Section 8 (1) and (3) of the Act.On October 24,1940, the respondent filed an answer denying the alle-gations of unfair labor practices in the complaint.Pursuant to notice duly served upon all the parties, a hearing washeld on November 4, 1940, at Mount Holly, New Jersey, before JosefHektoen,' the Trial Examiner duly designated by the Board.TheBoard and the respondent, represented by counsel, and the Union, byits" "representative, participated in the hearing.The hearing was ad-journed on November 4, 1940, in anticipation of settlement of the caseby stipulation.On November 7, 1940, the respondent, the Union, andcounsel for the Board entered into a stipulation.The stipulation .provided as follows.:S rIPULATIONIt is hereby stipulated and agreed by and between NorthamptonTextile Company, hereinafter referred to as Respondent; TextileWorkers Union of America, affiliated with the C. I. 0., hereinafterreferred to as the Union ; and Geoffrey J. Cunniff, attorney for theNational Labor Relations Board, that: 288DECISIONSOF NATIONALLABOR RELATIONS BOARDI.On charges duly filed by the Textile Workers Union ofAmerica, affiliated with the C. I. O., the National Labor RelationsBoard, by the Regional Director for the FourthRegion,actingpursuant of authority granted in Section 10 (b) of the National'Labor Relations Act, 49 Stat. 449, and its Rules and Regulations,Series 2, asamended, Article IV, Section 1, issued its Complainton the eighteenth day of October, 1940, against Northampton Tex-tile Company, Respondent herein.II.Respondent, Northampton Textile Company, is and hasbeen for a long time past a corporation organized and existing byvirtue of the laws of the State of New Jersey, with its principaloffice and place of business in the Township of Mount Holly, Stateof New Jersey, hereinafter referred to as the Mount Holly plant,and is now and has continuously for a long period of time beenengaged in the manufacture and sale of upholstery fabrics.III.Respondent, Northampton Textile Company,in the courseand conduct of its business at its' Mount Holly plant,uses variousraw materials and, more particularly, cotton and cotton products,including rayon, 90 percent of whichmaterials, in dollarvolume,are shipped to the Respondentat itsMount Holly plant, in theState of New Jersey, from States of the United States other thanthe State of New Jersey, and therethese raw materials are manu-factured by the Respondent into the productsmentioned in para-graph II, above.For the year'1939 the valueof raw materialsused by Respondent at its Mount Hollyplant was approximately$1,000,000.IV. Respondent manufactures the products set forthin para-graph II, above, at its Mount Holly plant,and causes and has con-tinuously caused approximately 98 percent of these productsproduced by it to be sold and transportedin interstate commercefrom its Mount Holly plant, to, into, and through States of theUnited States other than the State of New Jersey. The totalamountof products manufactured, sold, and distributed by theRespondent at its Mount Holly plant, for the year1939, was ap-proximately $1,600,000.V. Respondent is engaged in interstate commerce within themeaning of the National Labor Relations Act and thedecisionsof the United States Supreme Court therein.VI. This stipulation, together with the Third Amended Charge,Complaint, Notice of Hearing, andRules and Regulations of theNational Labor Relations Board, may be introducedas evidenceby filing them with the Chief Trial Examiner of the National La-bor RelationsBoard, designated by said Board atWashington, D.C. NORTHAMPTON TEXTILE COMPANY289VII. The taking of testimony or the submission of further evi-dence before a Trial Examiner in this matter,the making of find-ings'of ^ fact, and conclusionsby theBoard, pursuant to theprovisions of the National Labor Relations Act, are hereby ex-pressly waived by the parties herein, and the Board's Order, asherein provided,shall have the same force and effect as if madeafter a full hearing, presentation of evidence, and the making offindings thereon.VIII. The Textile Workers Union of America, affiliated withthe C. I. O., is a labor organization within the meaning of Section2, subdivision(5) of the National Labor Relations Act.IX. The Independent Upholstery Workers Association is alabor organization within the meaning of Section 2, subdivision(5) of the National Labor Relations Act.X. Upon this stipulation and the pleading an Order may forth-withbe enteredby said Board, providing as follows :Respondent, Northampton Textile Company, and its officers,agents, successors,and assigns, shall:1.Cease and desist :(a)From in any manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organ-ization,to form, join,or assistlabor organizations,to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective,bargain-ing or other mutual aid or protection, as guaranteed in Section 7of the National Labor Relations Act;(b)From discouraging membership in the Textile WorkersUnion of America, affiliated with the C. I. 0., or any other labororganization of its employees,or encouraging membership in thethe Independent Upholstery Workers Association, or any otherlabor organizationof its employees; by discriminatingagainstemployees in regard to hire or tenure of employment or any con-dition of employment, or in any other manner ;(c)From in any manner dominating or interferingwith theadministration of the Independent Upholstery Workers Associa-tion,with the formation or administration of any other labororganization of its employees,or from contributing aid or supportto said, organization;from recognizing or dealing in any mannerwith the Independent Upholstery Workers Association, or anysuccessor thereto, or any group that purports to represent saidorganization;or from forming or maintaining any groups or des-ignating any individuals to act as the representatives of the em-ployees for the purposes of collective bargaining respecting any ofthe terms or conditions of employment ; 290DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action in order to effectuate thepurposes of the Act :(a)Withdraw all recognition from the Independent UpholsteryWorkers Association as the representative of its employees, or anyof them, for the-purpose of dealing with respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employ-ment or other conditions of 'employment, and disestablish saidIndependent Upholstery Workers Association as the representa-tive of its employees ;(b) Inform in writing each and every one of the officers of theIndependent UpholsteryWorkers Association that Respondentwill not in any manner deal with or recognize the said Union;(c) Inform all of its officers, agents, foremen, and other super-visory employees that they shall not threaten employees in anymanner because of their membership in any labor oringeneral or the Textile Workers Union of America, affiliated withthe C. 1. 0., in particular;(d) Immediately offer reinstatement, and iftsaid reinstatementis accepted, immediately give reinstatement to Frank Magrann tohis former position at the prevailing rate of pay of employees do-ing a similar kind of work at its Mount Holly plant, without lossof seniority and without prejudice to any rights and privilegespreviously enjoyed by him;(e)Make whole for the loss of earnings suffered by FrankMagrann and William Deakin by payment to each of them thesum of Five Hundred ($500) Dollars; .(f)Post immediately in conspicuous places at its Mount Hollyplant and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices ,to its employees stating :(1) that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1 (a), (b) and (c) ofthis Order; (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (a), (b), (c), (d) and (e) of this Order;and (3)that the respondent's employees are free to become or re-main membersof TextileWorkers Union of America, affiliatedwith the C. I. 0., or any other labor organization, and the respond-ent will notdiscriminate against any employees because of member-ship or activityin that organization,or any other such organ-ization ;(g) Notify the Regional Director of the Fourth Region, in writ-ing, within ten (10) days from the date of the Order of theNational Labor Relations Board, what steps have been taken tocomply therewith.XI. It is stipulated and agreed that the appropriate UnitedStates Circuit Court of Appeals may, upon application of the NORTHAMPTON TEXTILE COMPANY291National Labor Relations Board, enter a decreeenforcing theaforesaid order of,theBoard,Respondent hereby expresslywaiving its right to contest the entry of such decree in theappropriate United States Circuit Court of Appeals, and fur-ther, expressly waiving its right to receive notice of the filingby the, National Labor Relations Board of an application for theentry of such a decree.XII. It is further stipulated and agreed that the sum of FiveHundred($500) Dollars,which is to be paid to William Deakin,as set forthin paragraphX, 2 (e) is in full settlement for lossof earnings, it being agreed that the said William Deakin hasobtained substantially equivalent employment elsewhere andtherefore shall not be reinstated to his former position.XIII.This stipulation contains the entire agreement of theparties, and there is no verbal agreement of any- kind whichvaries, alters,or modifies this stipulation.XIV. This stipulation is subject to the approval of the Na-tional Labor Relations Board.On November 19, 1940, the Board issued an order approving theabove stipulation,making ita part of the record, in the case, andtransferring the proceedings to the Board for-the purpose of entry!of a decision and order pursuant to the provisions of the stipulation.Upon the above stipulation and the entire record in the case, theBoard makesthe following :FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe respondent, Northampton Textile Company, a New Jerseycorporation with its principal office and place of business in thetownship of Mount Holly, New Jersey, is engaged in the manufactureand, sale of upholstery fabrics.In the course, and conduct of itsbusiness at its Mount Holly plant, the respondent uses cotton andcotton products, including rayon, 90 per cent of which materials, indollar volume,are shipped to the respondent at its Mount Hollyplant from States other than the State of New Jersey.For the year1939 the value of raw materialsused by therespondent at its MountHolly plant was approximately $1,000,000.Approximately 98 per cent of the upholstery fabrics manufacturedby the respondent- are sold and transported in interstate commercefrom its Mount Holly plant to, into, and through States of the UnitedStates other than the State of New Jersey.The total value of theproducts manufactured, sold, and distributed by the respondent from41 ,5!15-42-col 24-20 292DECISIONS OF NATIONALLABOR RELATIONS BOARDitsMount Holly plant, for "-the year 1939, was approximately$1,600,000._We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.II.THE ORGANIZATIONS INVOLVEDThe Textile Workers Union of America, affiliated with the Con-gress of Industrial Organizations, is a labor organization within themeaning of Section 2 (5) of the National Labor Relations Act.The Independent Upholstery Workers Association is a labor or-ganization within the meaning of section 2 (5) of the National LaborRelations Act.ORDERUpon the basis of the above findings of fact, the above stipulation,and the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Northampton Textile Com-pany, Township of Mount Holly, New Jersey, its officers, agents,successors, and assigns shall :-1.Cease and desist :(a)From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of , collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(b)From discouraging membership in the Textile Workers Unionof America, affiliated with the C. I. 0., or any other labor organiza-tion of its employees, or encouraging membership in the IndependentUpholstery Workers Association, or any other labor organization of itsemployees; by discriminating against "employees in regard to hire ortenure of employment or any condition of employment, or in anyother manner;(c)From in any manner dominating or interfering with the ad-ministration' of the Independent UpholsteryWorkers Association,with the formation or administration of any other labor organizationof its employees, or from contributing aid or support to said organiza-tion ; from recognizing or dealing in any manner with the IndependentUpholsteryWorkers Association, or any successor thereto, or anygroup that purports to represent said organization; or from formingormaintaining any groups or designating any individuals to actas the representatives of the employees for the purposes of collectivebargaining respecting any of the terms or conditions of employment. NORTHAMPTON TEXTILE COMPANY2932.Take the following affirmative action in order to effectuate thepurposesof the Act :(a)Withdraw all recognition from the Independent UpholsteryWorkers Association as the representative of its employees,or any ofthem, for the purpose of dealing with respondent concerning griev-ances,'labor-disputes,wages, rates of pay, hours of employment orother conditions of employment,,and disestablish said IndependentUpholsteryWorkersAssociationastherepresentativeof itsemployees;(b) Inform in 'writing each and every one of the officers of theIndependent Upholstery Workers Association that Respondent willnot in any manner deal with or recognize the said Union;(c) .Inform all of its officers,agents, foremen,and other super-visory employees that they shall not threaten employees in anymanner.because of their membership in any labor organization ingeneral or the Textile Workers Union of America, affiliated with theC. I. 0., in particular ;(d) Immediately offer reinstatement,and if said reinstatement isaccepted, immediately give reinstatement to Frank Magrann to hisformer position at the prevailing rate of pay of employees doing asimilar kind of work at its Mount Holly plant, without loss ofseniority and without prejudice to any rights and privileges pre-viously enjoyed by him;(e)Make whole for the loss of earnings suffered by Frank Ma-grann andWilliamDeakin by payment to each of them the sum ofFive Hundred($500)Dollars;(f)Post immediately-in conspicuous places at its Mount Hollyplant and maintain for a period of at least sixty(G0) consecutivedays from the date of posting, notices to its employees stating: (1)that the respondent will not engage in the conduct from which it isordered to cease and desist in paragraphs 1 (a), (b), and (c) ofthis Order;, (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (a), (b), (c), (d), and(e) of this Order;and (3)that the respondent's employees are free to become or remainmembers of Textile Workers Union of America, affiliated with theC. I. 0., or any other labor organization,and the respondent willnot discriminate against any employees because of membership oractivityin that organization,or any othersuch organization;(g)Notify the Regional Director of the Fourth Region, in writ-ing, within ten (10)days from the date of the Order of the NationalLabor Relations Board, what steps have been taken to 'complytherewith.CHAIRMAN 'HARRY A. MILLIS took no part in the considerationof the above Decision and Order.-